Mbekicic, O. J.
The plaintiff claims, in virtue of a patent issued by tho State of Louisiana, the north half of the south west quarter and lot No. 1, of section 35, in township 5, range 9 east, in the south eastern district of Louisiana, west of the Mississippi, containing 94 54-100 acres.
The defendant claims to be the equitable owner of the land, and alleges fraud on the part of the plaintiff The judgment of the lower court being in favor of the defendant, the plaintiff appeals.
It is conceded, that the title is out of the government of the United States.
It appears that “ on the 11th of August, 1855, James Barron, as W. K. Knox’s *134agent, applied to the Register of the Federal Land Office at New Orleans, to locate school warrant 1233 on the entire south half of section 35, township 5 south, of range 9 oast, in the south eastern district, Louisiana, west of the Mississippi river. The warrant issued for 320 acres due T. 12 south, R. 11 E. The Register replied to Mr. Barron, in answer to the application, that the warrant could not be located on all the land applied for, because the south-east quarter of the section, and lot 2, (or the south-east quarter of the south-west quarter,) had been previously disposed of by the United States. But the Register added that the north half of the south-west quarter, and lot 1, (or the south-west quarter of the south-west quarter,) were vacant, and liable to location by the plaintiff under the -warrant tendered. But Barron declined this offer, saying that Knox’s letter of instructions required the entry of all the south half of the section; that plaintiff’s warrant was for 320 acres ; that he had no instructions from the plaintiff to locate less than 320 acres ; and that, if he could not got the entire south half of the section, he could not sacrifice the warrant on the portion offered by the Register. That portion only contained 94.52 acres.”
On the 28th day of November, 1855, the defendant entered the 94 52-100 acres by preemption, and obtained the receiver’s receipt for the purchase money.
Thus matters stood until the 20th day of March, 1856, when it appears that the Commissioner of the General Land Office was induced by ex parte misrepresentations contained in a letter dated March 12th, 1856, to order the defendant’s entry to be cancelled and the land to be entered as school land, under William K. Knox’s warrant for 320 acres. The misrepresentation, (as it is quite transparent from the letter of the Commissioner,) consisted in suppressing the fact, that Knox’s agent had refused, on the llth of August, 1855, to enter the smaller quantity of land under his warrant for 320 acres, and inducing the Commissioner to suppose that the plaintiff had applied to the land office to make such entry prior to the entry of defendant by preemption ; whereas, in truth, ho had refused to sacrifice his warrant. The defendant, therefore, by his entry, which was legally and rightfully made, obtained an equitable right which cannot be defeated, and plaintiff’s title must be held to enure to the benefit of the defendant.
In a recent review of the law on this subject the Supreme Court of the United States said :
“ The question is, have courts of justice power to examine a contested claim to a right of entry under the preemption laws, and to overrule the decision of the Register and Receiver, confirmed by the Commissioner, in a case where they have been imposed upon by ex parle affidavits, and the patent has been obtained by one having no interest secured to him in virtue of the preemption laws to the destruction of another’s right, who had a preference of entry, which he preferred and effected in due form, but which was defeated by false swearing and fraudulent contrivance brought about by him to whom the patent was awarded ?”
“ The general rule is, that where several parties set up conflicting claims to property, with which a special tribunal may deal, as between one party and the Government, regardless of the rights of others, the latter may come into the ordinary courts of justice and litigate the conflicting claims. Such was the case of Comegys v. Vasse, 1 Peters, 212, and the case before us belongs to the same class of ex parte proceeding's; nor do the regulations of the Commissioner of the General Land Office, whereby a party may be heard to prove his better claim to outer, oust the jurisdiction of the courts of justice. We announce this to be the settled doctrine of this court.”
*135The court proceeds, “ It was iu effect so held in the case of Lytle v. State of Arkansas, 9 Howard, 328, next in the case of Cunningham v. Ashley, 14 Howard, and again in the case of Bernard v. Ashley, 18 Howard, 44.” Jones v. McMasters, 20 Howard Rep. p. 8.
This court hold the same doctrine in the case of Wiggins v. Guier, 13 An. 356. The plaintiff, John 11. Knox, has no better right than his immediate vendor, W. K. Knox.
The judgment of the lower court, which deprives the plaintiff of the unjust advantage obtained by his ex parte representations, must be affirmed.
Judgment affirmed.